ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-193, concluding that CASSELL WOOD, JR., of PLAINFIELD, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC l.l(a)(gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a)(failure to communicate), RPC 3.2 (failure to expedite litigation), RPC 3.4 (failure to comply with discovery requests) and RPC 8.4(d)(conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that CASSELL WOOD, JR., is hereby reprimanded; and it is further.
ORDERED that respondent shall continue to comply with the Order of this Court filed on August 21, 2002; and it is
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.